sage 4:18-cv-00247-ALM Document 176-2 veiledO648/20 ofhage 1 of 2 PagelD #: 4057

Jason Lee Vandyke

Michael Moore <Michael. Moore@dentoncounty.com>
Thu 1/10/2019 5:34 PM

To: Michael Borel <Michael.Borel@dentoncounty.com>
Cc: Mike Shackleford <mshackleford@oakpointtexas.com>

() 1 attachments (45 KB)
VandykeOrderRecallingWarrant.pdf;

Deputy Borel,

Per our telephone conversation, please do NOT serve the Warrant of Arrest (No. CO1901101) on Jason Lee
Vandyke (W/M 04/03/1980) issued by Judge Bruce McFarling for the felony offense of Obstruction or
Retaliation.

Judge McFarling has signed the attached Order Rescinding Affidavit of Probable Cause for Arrest and Recalling
Arrest Warrant.

The Order will be filed with the District Clerk’s office in the morning.
Thank you

Michael Moore

Chief, Felony Trial Division
Criminal District Attorney's Office
Denton County

(940) 349-2623

https://outlook office365.com/mail/search/id/AAQkADI|NmY2MzE\UT QwZ.GYINDIGZi IND Q4LWE2ZY/MzYzg 3NjcxMg AQAPdoREED akT MhEL324¥A0%3D 4/1
Case 4:18-cv-00247-ALM Document 176-2 Filed 06/08/20 Page 2 of 2 PagelID#: 4058

CAUSE NO. : UNFILED

THE STATE OF TEXAS * IN THE 362ND JUDICIAL
VS. a DISTRICT COURT OF
JASON LEE VANDYKE * DENTON COUNTY, TEXAS

ORDER RESCINDING AFFIDAVIT OF PROBABLE CAUSE FOR ARREST
AND RECALLING ARREST WARRANT

On the 10th day of January, 2019, this Court issued a warrant for the arrest of
Jason Lee Vandyke (W/M 04/03/1980) for the felony offense of Obstruction or

Retaliation (P.C. 36.06)
IT IS ORDERED, ADJUDGED, AND DECREED that the Affidavit of Probable

Cause for Arrest is hereby RESCINDED in its entirety and the Court FURTHER
ORDERS the Arrest Warrant issued be RECALLED.

Signed this __{ DO; L day of ssa , 2019,

 

   

JUDGE PRESID]
362ND DISTRICT COURT ae

DENTON COUNTY, TEXAS
